PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/227,193
Filing Date: 20 Dec 2018
Appellant(s): Fukahori et al.



__________________
Richard LaCava
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Firstly, Appellant argues that the combination of Nakaiso ‘714 in view of Maitani ‘828 will fail to disclose the limitation “the first close-contact layer does not cover the first region of the first main surface of the wiring electrode to which the terminal electrode is directly or indirectly connected” as required by claim 1.  Appellant’s arguments do not dispute that the references teach all the claimed limitations, but rather argue that a person having ordinary skill in the art (PHOSITA) would not combine the references as suggested in the final office action mailed on 21 August 2020.  Appellant contends that the examiner has overlooked important facts in Maitani ‘828, specifically appellant notes that Maitani ‘828 discloses the interconnect is entirely covered by a Ni barrier layer including the portion under the bump and said barrier layer is formed by an electroless plating process due to the high throughput and low cost.  Appellant therefore concludes that were a PHOSITA to combine Nakaiso ‘714 and Maitani ‘828, said PHOSITA would be led to a process where both the first and second metal layers of Nakaiso ‘714 are formed via an electroless plating process that entirely covers the interconnect including the portion underneath the terminal electrode as such a process would have a simpler 

The examiner finds appellant’s arguments to be unpersuasive. Firstly, the examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Nakaiso ‘714 specifically discloses that the close-contact layer/barrier layer (the first metal surface layer (43) and second metal surface layer (45)) are formed by a two process step of forming the first surface metal layer via a plating process and the second surface metal layer via a vacuum thin film method to alleviate the stress that propagates from the external electrodes through the 

Secondly, Appellant argues that the combination of Nakaiso ‘556 in view of Nakaiso ‘714 will fail to disclose the limitation “the first close-contact layer continuously covers a second region of the first main surface of the wiring elector and an end portion of the wiring electrode that is continuous with the second region” as required by claim 1.  Appellant’s arguments do not dispute that the references teach all the claimed limitations, but rather argue that a PHOSITA would not combine the references as suggested in the final office action mailed on 21 August 2020.  Specifically, appellant argues that when combining the teachings of Nakaiso ‘714 with Nakaiso ‘556 a PHOSITA would replace the Ti layer that covers the entirety of the wiring electrode taught by Nakaiso ‘556 with the metal layer 43 and metal layer 45 of Nakaiso ‘714 and thus said first contact layer would fail to cover the end surface.  Appellant further argues that the Examiner’s combination and response in the advisory action are based on mere conclusory statements and is classic hindsight reasoning.

The examiner disagrees with appellant. Firstly, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In 

Based on the above discussion, Appellant's arguments are without merit.


Respectfully submitted,
/David M Sinclair/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
Conferees:
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.